Citation Nr: 1623442	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  11-32 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from February 1986 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and October 2011 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California.  The RO in Denver, Colorado currently has jurisdiction over the Veteran's claim.

It appears that the RO has reopened the previously denied claim of entitlement to service connection for bipolar disorder.  See September 2011 Statement of the Case.  Regardless of this action, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim for de novo adjudication.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Additionally, the Board has recharacterized the claim for PTSD as reflected on the title page to ensure consideration of all psychiatric diagnoses of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2016, the Veteran requested a videoconference hearing before a Veterans Law Judge.  In an April 2016 letter, the Veteran was informed that he had been scheduled for a videoconference hearing on May 13, 2016.  The Veteran failed to appear at the hearing.  In a May 14, 2016, letter the Veteran explained that he was unable to attend the hearing due to problems with transportation at the time of the hearing.  He requested that VA reschedule the videoconference hearing.  The Board finds he has presented good cause to have his hearing rescheduled.  See 38 C.F.R. 
§ 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




